Citation Nr: 0504045	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-27 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a cold 
injury.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
neck, back, hands, and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk



INTRODUCTION

The appellant served on active duty from January 1951 to 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


FINDINGS OF FACT

1.  An unappealed rating decision dated in October 1998 
denied service connection for residuals of a cold injury, and 
arthritis of the neck, back, hands, and feet.  

2.  The additional evidence which has been received since the 
time of the prior final rating decision in 1998 does not 
raise a reasonable possibility of substantiating the claims 
of entitlement to service connection for residuals of a cold 
injury, and arthritis of the neck, back, hands and feet.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to 
service connection for residuals of a cold injury, and 
arthritis of the neck, back, hands, and feet is not new and 
material, and therefore, the claims are not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in September and December 2002 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
In the instant case, all of the appellant's service medical 
records are not available and are presumed destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
The appellant was notified of alternative evidence 
associating his current disorders to his military service.  
As the appellant has not identified any service or VA medical 
records which are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to his 
submission of new and material evidence.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if preexisting active military service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may also be 
granted for a disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 
38 C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claims of entitlement to service connection for residuals of 
a cold injury, and for arthritis of the neck, back, hands, 
and feet, was filed in August 2002.  Therefore, the current, 
amended regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for residuals of a cold 
injury, and arthritis of the neck, back, hands, and feet, in 
October 1998, and notified the appellant of the decision that 
same month.  The RO decision was not appealed and that 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104.  The matters under consideration in this case at 
that time were whether the claimed residuals of a cold injury 
were incurred during the appellant's active military service, 
and whether the appellant's arthritis was causally related to 
his time in service.  In order for the appellant's claim to 
be reopened, evidence must have been presented or secured 
since the October 1998 RO decision on the merits which is 
relevant to, and probative of, these matters.  

The evidence of record at the time of the October 1998 rating 
decision which was relevant to the appellant's claims for 
service connection included the appellant's service 
separation examination report, private medical records dated 
from May 1989 to March 1997, and VA examination reports dated 
in August 1998.

The additional evidence added to the record since the October 
1998 rating decision is the appellant's unit's sick bay 
register, which reveals that he was seen four times in sick 
bay between October 1951 and April 1952; once in December 
1951, and three times in a ten day period in late February 
1952.  However, the register does not state for what reason 
the appellant was seen.  

The RO denied the appellant's claim for entitlement to 
service connection for residuals of a cold injury, and 
arthritis of the neck, back, hands, and feet in 1998, and 
there was no evidence that the appellant had residuals of a 
cold injury, and arthritis of the neck, back, hands, and feet 
that were related to his military service.  Although the 
appellant's service sick bay register added to the record 
since 1998, shows that he was seen in sick bay between 1951 
and 1952, there is no indication that it was for a cold 
injury or a neck, back, hands, or foot disorder, to include 
arthritis.  Accordingly, although this evidence is "new" as 
it had not been previously considered by VA, it is not 
"material" as it does not raise the reasonable possibility 
of substantiating these claims.  Accordingly, the issues of 
entitlement to service connection for residuals of a cold 
injury, and arthritis of the neck, back, hands, and feet are 
not reopened.
ORDER

New and material evidence not having been submitted, the 
appeal to reopen the appellant's claims of entitlement to 
service connection for residuals of a cold injury, and 
arthritis of the neck, back, hands, and feet, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


